Citation Nr: 1203538	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-05 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as due to injuries sustained during active service and inactive duty for training or as secondary to the Veteran's service-connected scoliosis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to August 1992 with subsequent reserve service in the Texas National Guard from February 1994 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The Veteran testified at a Board hearing at the RO in January 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The case was remanded by the Board in August 2010 to afford the Veteran a VA medical examination to provide an opinion regarding the etiology of Veteran's fibromyalgia.  Although the VA examiner did not provide the required opinion, an outside medical opinion was obtained in November 2011 that fulfilled the directives of the Board set forth in the August 2010 remand.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, the Board notes that the decision below constitutes a full grant of benefits.  Therefore, the Veteran is not prejudiced by any noncompliance with the remand directives and any error is considered harmless. 


FINDINGS OF FACT

1.  The Veteran incurred two injuries during active service and inactive duty for training. 

2.  The Veteran has a current diagnosis of fibromyalgia. 

3.  The Veteran's fibromyalgia is causally and etiologically related to his injuries during service.  


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for fibromyalgia, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has fibromyalgia that is related to his injuries sustained during active service and inactive duty for training or as secondary to the Veteran's service-connected scoliosis of the thoracic spine.  A July 1991 service treatment record shows mid back pain and thoracic strain from diving in the waves.  A July 1992 VA medical examination and accompanying medical history show a diagnosis of scoliosis secondary to lumbar strain.  National Guard records show an injury in August 2002 to the Veteran's upper back, between his shoulder blades, when lifting duffle bags to a bus.  The report also notes that the Veteran severely aggravated the injury during PT.  

Post-service, the Veteran asserts he was diagnosed with fibromyalgia in December 2002, although medical records first indicate a diagnosis in February 2003 by a private medical examiner.  An April 2006 VA examination found no trigger points and diagnosed myofascial pain syndrome.  The examiner provided an addendum in August 2006 finding that it is less likely than not that the Veteran's back injury in service is related to the Veteran's current complaints.  The examiner did not provide a rationale.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, the August 2006 VA examiner's opinion is inadequate to determine the etiology of the Veteran's fibromyalgia.  

In January 2006, the Veteran's private physician submitted a letter noting that the Veteran's fibromyalgia is most likely caused by a result of his scoliosis and a back injury he sustained during a diving accident in July of 1991 and again in August 2002.  Again, the Board notes that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  This opinion also provided no rationale and is therefore inadequate.  

The Board remanded for an additional VA examination to provide a nexus opinion with a rationale regarding the etiology of the Veteran's fibromyalgia.  The Veteran was afforded the examination in October 2010, during which the examiner determined that the Veteran did not have fibromyalgia and did not address the diagnosis of myofascial pain syndrome.  The examiner also cited multiple sources indicating that fibromyalgia, in general, is not actually a disability.  However, as VA has recognized in its regulations that fibromyalgia exists, VA may not rely on an opinion that generally determines a diagnosis of fibromyalgia is unattainable.  Therefore, the October 2010 opinion is also inadequate for VA purposes. 

In October 2011, the Board requested an outside medical opinion to clarify the conflicting medical reports.  The Board received an opinion from a rheumatologist in November 2011.  The examiner reviewed the Veteran's medical records and found that it is at least as likely as not that the Veteran has fibromyalgia that is causally or etiologically related to the Veteran's service in the Texas National Guard and related to the back injury he had during service in the Navy.  The examiner provided a rationale for her opinion.  She noted that the Veteran's initial injury was in 1991 related to a diving injury and hitting his back and neck on the bottom of the ocean while in the service.  In August 2002, the Veteran experienced a second back injury.  His back pain and symptoms seemed to progress after this point.  He was diagnosed with fibromyalgia in February 2003, which is a clinical diagnosis based on physical examination with 18 of 18 tender points documented on exam by a rheumatologist.  Another doctor also documented multiple tender points on examination.  The examiner noted that trauma can induce the onset of fibromyalgia and similar pain syndromes, however, this would occur in a genetically susceptible host.  Fibromyalgia is also a chronic disease that can wax and wane in severity depending on physical activity, medications, and psychological well-being.  The examiner therefore opined that not every examination will demonstrate 11 of 18 tender points if symptoms are fairly quiescent at that time.  

The Board acknowledges the April 2006 VA examination that found that the Veteran does not have fibromyalgia; however, the Board finds that the treatment records showing a diagnosis of fibromyalgia over many years as well as the November 2010 outside medical opinion finding a medical basis for the diagnosis of fibromyalgia to be more credible than the April 2006 VA examination.  The record contains credible and competent evidence showing two injuries during service, a competent diagnosis of fibromyalgia post-service, and a medical opinion stating that the Veteran's fibromyalgia was at least as likely as not causally and etiologically related to the Veteran's injuries during service.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for prostatitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2011).


ORDER

Entitlement to service connection for fibromyalgia is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


